NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                Submitted October 22, 2008*
                                 Decided February 5, 2009

                                              Before

                                RICHARD D. CUDAHY, Circuit Judge

                                DANIEL A. MANION, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge



No. 08‐1643                                            Appeal from the United States District
                                                       Court for the Northern District of
Kevin D. Miller,                                       Indiana, Fort Wayne Division
                       Plaintiff‐Appellant,
                                                       No. 06 C 0207
       v.
                                                       Theresa L. Springmann, Judge.
Wolpoff & Abramson, LLP and
Centurion Capital Corporation,
                  Defendants‐Appellees.



                                          O R D E R

      Plaintiff Kevin Miller defaulted on a credit card debt.  When defendants
Centurion Capital Corporation (“Centurion”) and Wolpoff & Abramson, LLP
(“Wolpoff”) attempted to collect the debt, Miller filed this suit against them.  Miller



       *
        The court, on its own motion, ordered that oral argument be vacated. The appeal has
been submitted on the briefs and the record.
No. 08-1643                                                                             Page 2



appeals from the district court’s grant of summary judgment to Centurion and Wolpoff
and from the district court’s denial of leave to amend his complaint.  We AFFIRM.

        Kevin Miller defaulted on a credit card issued by Providian Bank that ended in
the digits 2720. Subsequently, the debt was sold and re‐sold in a series of transactions. 
According to the defendants, Providian sold Miller’s debt to Vision Management
Services, who sold it to Great Seneca Financial Corporation, who sold it to Account
Management Services, who sold it to Madison Street Investments, who sold it to
Jackson Capital, who finally sold it to Centurion. Centurion retained Wolpoff to collect
the debt. Wolpoff obtained copies of Miller’s credit report twice from Trans Union, a
consumer reporting agency, to aid in collecting the debt.  Wolpoff also sent a demand
letter to Miller seeking payment.

        Meanwhile, another entity—Melville Acquisitions Group (“Melville”)—had sent
Miller a demand letter on an account ending in 2720 and brought suit against Miller in
Indiana state court seeking payment.** After Wolpoff sent the demand letter on behalf of
Centurion, Miller, proceeding pro se, filed this suit against Centurion and Wolpoff, 
alleging that they had violated the Fair Debt Collection Practices Act (“FDCPA”) and
the Fair Credit Reporting Act (“FCRA”), invaded his privacy rights, and violated Illinois
consumer protection laws. Centurion and Wolpoff moved for summary judgment,
relying on an affidavit indicating that Centurion had purchased Miller’s debt and bills
of sale; however, the bills of sale did not specifically identify the account that was sold.
Miller opposed the motion, citing Melville’s suit to collect the same debt to suggest that
a genuine issue of material fact existed regarding who owned his debt. Miller also
submitted a proposed Second Amended Complaint, raising claims under the FCRA
against Wolpoff for failing to identify Centurion as the “end user” of the credit reports.
Subsequently, the district court ordered Wolpoff and Centurion to provide
supplemental documents specifically identifying what account was sold among the
various parties.  The district court further ordered that “[t]here shall be no further
briefing on the sufficiency of the evidence claim.”

        Centurion and Wolpoff submitted the requested information.  Miller responded
by filing a motion for sanctions and a default judgment in which he argued that the
supplemental information supplied by the defendants was false. The district court


       **
            The Melville action was dismissed prior to the commencement of this suit.
No. 08-1643                                                                             Page 3



granted summary judgment to the defendants on the federal claims, dismissed the
remaining state claims, and denied Miller’s motion for sanctions and a default
judgment. The district court later denied Miller’s motion for reconsideration. 

        On appeal, Miller first argues that the district court improperly permitted
Centurion to file the additional documents demonstrating the transfer of ownership
from Providian Bank to Centurion.  A court has inherent authority to manage its docket. 
Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991).  “These powers are governed not by
rule or statute but by the control necessarily vested in courts to manage their own
affairs so as to achieve the orderly and expeditious disposition of cases.”  Id.  A district
court’s exercise of its inherent authority is reviewed for an abuse of discretion.  Id. at 50. 
Because the original documents filed by Centurion did not specifically reference the
relevant account number that was sold, the district court could legitimately ask for
further information to clarify ownership of the account.  Hence, the order requesting
further information did not constitute an abuse of discretion.

       Miller contends that the order wrongly restricted him from challenging the
documents produced by Centurion and thereby prevented him from establishing the
existence of a genuine issue of material fact.  Whatever the merits of this argument,
Miller challenged Centurion’s documents in his motion for sanctions and a default
judgment.  In its final order disposing of the case, the district court considered and
rejected Miller’s objections to these documents.  Accordingly, (despite the order barring
further briefing) Miller was allowed to challenge Centurion’s documents.

         Next, Miller argues that he established a genuine issue of material fact regarding
whether Centurion actually owned his debt.  The FDCPA prohibits a debt collector
from “us[ing] any false, deceptive, or misleading representation or means in connection
with the collection of any debt,” 15 U.S.C. § 1692e, including “the false representation of
the . . . legal status of any debt,” id. § 1692e(2)(A), a “threat to take any action that
cannot legally be taken,” id. § 1692e(5), and “any false representation or deceptive
means to collect or attempt to collect any debt.”  Id. § 1692e(10).  Citing Melville’s suit
against him, Miller contends that there must be a genuine issue of fact regarding who
owned his debt because two entities are trying to collect the debt.  However, the
existence of multiple suits is not ipso facto sufficient to establish a genuine issue of fact. 
Once Centurion demonstrated through bills of sale that it owned the debt, Miller bore
the burden of either casting doubt on Centurion’s documents or producing evidence
No. 08-1643                                                                          Page 4



that another person owned the debt.  Miller has not produced such evidence.  All the
evidence before the district court demonstrated that Centurion owned Miller’s debt. 
Whatever the merits of the defunct Melville action, Miller has not produced any
evidence suggesting that another entity owned the debt and his FDCPA claim must fail. 
Accordingly, the district court properly granted summary judgment for the defendants
on that claim.   

       Miller also contends that Wolpoff lacked a permissible purpose under the FCRA
to obtain his credit report.  However, because Wolpoff was obtaining the report on
behalf of Centurion, the owner of the debt, Wolpoff had a legitimate purpose.  See 15
U.S.C. § 1681b(a)(3)(A) (stating that a credit report may be obtained by a person who
“intends to use the information in connection with a credit transaction involving the
consumer . . . and . . . involving the . . . review or collection of an account of the
consumer”).

       Finally, Miller argues that he should have been permitted to amend his
complaint to allege a violation of the FCRA against Wolpoff for failing to disclose to
Trans Union that it was obtaining Miller’s credit report for Centurion.   A district court’s
decision to deny leave to amend a complaint is reviewed for an abuse of discretion. 
Sound of Music Co. v. Minn. Mining & Mfg. Co., 477 F.3d 910, 922 (7th Cir. 2007).  Leave to
amend may be denied where the amendment would be futile.  Id.  The FCRA states:  

       A person may not procure a consumer report for purposes of reselling the report
       (or any information in the report) unless the person discloses to the consumer
       reporting agency that originally furnishes the report

             (A) the identity of the end‐user of the report (or information).

15 U.S.C. § 1681e(e)(1) (emphasis added). Miller sought to add a claim that Wolpoff
failed to identify Centurion as the “end‐user” in violation of this provision.  However,
15 U.S.C. § 1681e(e)(1)(A) is only applicable if Wolpoff intended to resell the report. 
Although the FCRA does not define the term “reselling,” it does define “reseller”:

       The term “reseller” means a consumer reporting agency that‐‐
          (1) assembles and merges information contained in the database of another
       consumer reporting agency or multiple consumer reporting agencies concerning
No. 08-1643                                                                         Page 5



      any consumer for purposes of furnishing such information to any third party, to
      the extent of such activities; and
         (2) does not maintain a database of the assembled or merged information from
      which new consumer reports are produced.

Id. § 1681a(u).  A “consumer reporting agency” is an entity that “regularly engages . . .
in the practice of assembling or evaluating consumer credit information or other
information on consumers.”  Id. § 1681a(f).  Wolpoff, a law firm, obtained Miller’s credit
information to help Centurion collect a debt.  Nothing indicates that Wolpoff regularly
assembled or evaluated consumer credit information.  Thus, Wolpoff was not a
“reseller” and was not engaged in “reselling” under 15 U.S.C. § 1681e(e)(1)(A).  Because
amending the complaint would have been futile, the district court did not abuse its
discretion in denying Miller leave to amend the complaint.

      For these reasons, the district court’s grant of summary judgment for the
defendants is AFFIRMED.